Citation Nr: 0837257	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.  



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION


The appellant had recognized guerrilla service from September 
1943 to August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May, August, and September 2006 adverse 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.   


FINDING OF FACT

It is undisputed that the appellant's only service was as a 
recognized guerrilla during World War II.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  VA's duties to assist and notify have been 
considered in this case.  As further noted below, the law and 
not the facts are dispositive on this appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

The appellant contends that because of his guerrilla service 
in the 2nd Battalion, 127th Infantry Regiment, 108th Division, 
he qualifies for VA nonservice-connected pension benefits.  
He has submitted a statement from the Office of the District 
Commander of the Republic of the Philippines Department of 
National Defense that indicated that the appellant was a 
World War II Guerrilla who was indicted in the USAFFEE 
(United States Armed Forces Far East) in September 1943 and 
honorably discharged in August 1945.  A Joint Affidavit of 
Comrades-in-Arms, received in January 2007 from P. S. and M. 
P. indicated that the appellant had been inducted with the 
USAFFEE Army in 1943.  The appellant also submitted 
documentation, dated in June 1953, of settlement quarters and 
ration allowance that indicated that the appellant was 
inducted into USAFFE or GRLA on May 1, 1943.  He was a 
private in the 2nd Battalion, 127th Infantry Regiment, 108th 
Division and was discharged on August 1, 1945.  A December 
1954 letter indicated that since the appellant's service was 
with the Philippine Army, any claim for pay an allowances 
should be made to the Chief, Finance Service, Armed Forces of 
The Philippines, and not to the United States.  

The appellant also submitted a November 2006 certification 
from the General Headquarters Armed Forces of the Philippines 
that showed that he was a private in "I" Company, 127th 
Infantry Regiment in May 1943 and was discharged in August 
1945.  

In addition to the foregoing, the claims file includes a copy 
of the appellant's PA AGO Form 23, Affidavit for Philippine 
Army Personnel, dated in May 1946 in which the appellant 
certified that he was a civilian in the guerrilla forces from 
September 1943 to August 1945.  He joined "I" Company, 127th 
Infantry Regiment, attached to the 8th Army. It was indicated 
that he never was paid by a recognized disbursing officer of 
the United States or Philippine Army to draw quarters 
allowances.  Also no government quarters were furnished.  An 
AGUZ Form 632 confirmed the appellant was a private in "I" 
Company, 127th Regiment, and had recognized guerrilla service 
from September 1943 to August 1945 to June 1945, which 
included being in missing status from September 1943 to 
March 1945.  

The appellant argues that being a member of a competent and 
recognized guerrilla organization, the service he rendered 
for and on behalf of the USAFFE should establish basic 
eligibility for entitlement to nonservice-connected 
disability pension benefits.  

The appellant is mistaken in his interpretation of the law.  
In this regard, the law authorizes the payment of a pension 
to a veteran of wartime who has the requisite service and who 
is permanently and totally disabled from nonservice-connected 
disability not due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521.  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released there from under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  See 38 C.F.R. 
§§ 3.40, 3.41.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.  This does not include VA nonservice-
connected pension benefits, which are, as noted above, 
authorized by chapter 15, title 38, United States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information  
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Venturella v.  Gober, 10 Vet. App. 
340 (1997).  

In this case, the record indicates that in July 2006 and in 
April 2007, at the time of the appellant's certification of 
recognized guerrilla service from September 1943 to August 
1945, the National Personnel Records Center (NPRC) had the PA 
AGO Form 23 completed by the appellant in May 1946.  NPRC 
indicated that the finding of recognized guerrilla service 
was based on a reconstructed Guerrilla Roster.  The Board 
recognizes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recently stated that a 
request for verification from the service department pursuant 
to 38 C.F.R. § 3.203 should include submission of evidence 
submitted by the appellant.  Capellan v. Peake, 539 F.3d 1373 
(Fed. Cir. 2008).  There is no indication that the additional 
evidence submitted by the appellant has not been reviewed by 
NPRC nor does the appellant contend that it shows that he had 
any service other than that identified by NPRC.  In this 
case, it is undisputed that the appellant's only service was 
as a recognized guerrilla during World War II, and the 
appellant does not contend that the evidence he has submitted 
shows any other service.  

The Board appreciates the appellant's assertions that he 
should be eligible for nonservice-connected pension benefits 
due to his service during World War II.  But given the 
applicable statutory and regulatory provisions recited above 
and the facts of this case, the Board finds that because he 
had only recognized guerrilla service, the appellant does not 
meet the basic eligibility requirements for VA pension 
benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet.  
App. 426, 429-30 (1994).  


ORDER

The appellant does not have legal entitlement to nonservice-
connected pension benefits and his claim is denied.  





____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


